



Exhibit 10.22
WINDSTREAM SERVICES, LLC
GRANT AGREEMENT
Name of Employee:
 
 
 
Grant Date:    
 
 
 
Award Amount:    
 
 
 
Award Type (Supplemental Retention
/Long Term Incentive):
 

Long Term Cash Award
THIS GRANT AGREEMENT, as of the Grant Date noted above between Windstream
Services, LLC, a Delaware limited liability company (the “Company”) and wholly
owned subsidiary of Windstream Holdings, Inc., a Delaware corporation
(“Holdings”), and the employee named above (the “Employee”), is entered into as
follows:
WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth;
WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or any of its subsidiaries), the Compensation Committee of the
Board of Directors of Holdings or its delegates (the “Committee”) has determined
that the Employee shall be granted a long term cash award (the “Cash Award”) in
the amount set forth above, subject to the restrictions stated below; and
WHEREAS, the Compensation Committee of the Board of Directors of Holdings grants
awards for any Employee of Holdings or its subsidiaries designated by the Board
as a “Section 16 Officer,” and has designated the President of the Company as
its delegate for granting Cash Awards for any Employee other than a “Section 16
Officer.”
THEREFORE, the parties agree as follows:
1. Grant of Cash Award. The Company hereby grants to the Employee the right to
receive the amount of cash set forth above in the form of this Cash Award and
subject to the terms and conditions of, this Grant Agreement.
2. Vesting Schedule. The interest of the Employee in the Cash Award shall vest
and become nonforfeitable if, unless the provisions of Section 6 apply, the
Employee remains in the employ of the Company or any of its subsidiaries on a
continuous basis through the close of business on the vesting dates set forth
below with respect to that portion of the Cash Award set forth next to such
date:




1

--------------------------------------------------------------------------------





Vesting Date
 
Portion of
Cash Award Vesting
on such
Vesting Date
[DATE]
 
[ ]
[DATE]
 
[ ]
[DATE]
 
[ ]



The Employee must be in compliance with the requirements and conditions provided
for in this Grant Agreement for the interest of the Employee in the Cash Award
to become vested on that date. The continuous employment of the Employee with
the Company or any subsidiary of Holdings shall not be deemed to have been
interrupted, and the Employee shall not be deemed to have experienced a
termination of employment under Section 5 or Section 6, by reason of the
transfer of his or her employment among the Company or any subsidiary of
Holdings or a leave of absence approved by the Committee.
3. Benefit Upon Vesting. Within sixty (60) days of each Vesting Date set forth
on the above vesting schedule, the Company shall pay to the Employee (or the
Employee’s estate in the event of death) cash in the amount equal to the Cash
Award that has become vested as of such Vesting Date.
4. Restrictions. Except as otherwise provided for in this Grant Agreement, the
Cash Award granted hereunder may not be sold, pledged or otherwise transferred
until the Cash Award has become vested in accordance with the vesting schedule
set forth above.
5. Termination of Employment. The unvested portion of the Cash Award shall be
forfeited automatically without further action or notice in the event the
Employee ceases to be employed by the Company or any of its subsidiaries prior
to the final Vesting Date other than as provided in Section 6.
6. Certain Terminations. Notwithstanding the foregoing, the Cash Award shall
immediately become 100% fully vested and nonforfeitable (without pro-ration) if,
prior to the final Vesting Date, (a) the Employee dies or becomes permanently
Disabled while in the employ of the Company or any of its subsidiaries, or (b)
within the two-year period immediately following a Change in Control, either (i)
the Employee’s employment with the Company or any subsidiary of Holdings is
terminated by the Company or such subsidiary without Cause or (ii) the Employee
terminates his or her employment with the Company or any of its subsidiaries for
Good Reason. “Disabled,” “Change in Control,” “Cause,” and “Good Reason” are
defined in Section 12 herein.
7. Deferral of Compensation. Payments made pursuant to this Grant Agreement are
intended to comply with or qualify for an exemption from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Grant Agreement to ensure that
all Cash Awards are made in a manner that complies with Section 409A (including,
without limitation, the avoidance of penalties thereunder), provided however,
that the Company makes no representations that the Cash Awards will be exempt
from any penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to this Cash Award.
8. Accelerated or Delayed Delivery. Notwithstanding anything in this Grant
Agreement to the contrary, the Company, in its sole discretion may accelerate or
delay the delivery of cash. If the Cash Award is subject to Section 409A, such
acceleration or delay shall be only under the circumstances, and to the extent,
permitted by Section 409A. Further, in the event the Company elects to
accelerate delivery of any cash subject to Section 409A as the result of a
Change in Control, such acceleration or exchange


2

--------------------------------------------------------------------------------





shall only be effective to the extent the event constitutes a change in control
event for purposes of Section 409A. In all other circumstances payment will be
made in accordance with Section 2.
9. Taxes. The Employee is responsible for any federal, state, local or other
taxes with respect to the Cash Award whether incurred at grant, vesting, prior
to vesting, or at any other time. The Company does not guarantee any particular
tax treatment or results in connection with the Cash Award. To the extent the
Company or any subsidiary of Holdings is required to withhold any federal,
state, local or other taxes in connection with this Grant Agreement, the
Employee shall pay the tax or make provisions that are satisfactory to the
Company or such subsidiary for the payment thereof. Unless otherwise provided
for by the Employee, the Company or such subsidiary, as applicable, shall retain
a portion of the Cash Award otherwise deliverable hereunder with a value equal
to the required withholding in order to satisfy the withholding obligation.
10. Acknowledgment and Waiver. By accepting this Grant Agreement, the Employee
acknowledges and agrees that: (a) the Supplemental Retention and Long Term
Incentive Award programs are established voluntarily by the Company and may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of a Cash Award is voluntary and occasional and does not create any
contractual or other right to receive future cash awards similar to (or
dissimilar from) the Cash Award, or benefits in lieu of such awards, even if
such awards have been granted repeatedly in the past; (c) any Supplemental
Retention Cash Award is not considered part of the Employee’s total compensation
opportunity (i.e., base salary, short-term incentive, or long-term incentive);
(d) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company and/or the Committee; (e) the Employee’s acceptance of
this Grant Agreement shall not create a right to further employment with the
Company or any of its subsidiaries and shall not interfere with the ability of
the Company or any of its subsidiaries to terminate the Employee’s employment
relationship at any time and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law; (f) the Employee is entering into this Grant Agreement voluntarily; (g)
Supplemental Retention Cash Awards and their resulting benefits are
extraordinary items that are outside the scope of the Employee’s employment
contract, if any; (h) Cash Awards and their resulting benefits are not intended
to replace any pension rights or compensation; (i) Supplemental Retention Cash
Awards and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, annual incentive opportunity,
short-term incentive or other incentive compensation, pension or retirement or
welfare benefits or similar payments insofar as permitted by law and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any of its subsidiaries; (j) this Grant Agreement
will not be interpreted to form an employment contract or relationship with the
Company or any of its subsidiaries; (k) the Employee shall not institute any
claim or entitlement to compensation or damages against the Company and its
subsidiaries relating to this Grant Agreement.
11. No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations with regard to
this Grant Agreement. The Employee is hereby advised to consult with his or her
own personal tax, legal, and financial advisors regarding his or her acceptance
of this Grant Agreement.
12. Definitions.
(a) “Cause” for termination by the Company or any of its subsidiaries of the
Employee’s employment means the occurrence of any one of the following: (i) the
Employee’s substantial, willful failure or refusal to perform the duties or
render the services reasonably assigned to the Employee by the Company or any of
its subsidiaries other than resulting from the Employee’s


3

--------------------------------------------------------------------------------





incapacity due to physical or mental illness, (ii) a conviction, guilty plea or
plea of nolo contendere of the Employee for any felony, (iii) the willful
engaging by the Employee in misconduct that is demonstrably and materially
injurious to the Company or any of its subsidiaries, monetarily or otherwise,
(iv) a material violation by the Employee of the corporate governance board
guidelines or code of ethics of the Company or any of its subsidiaries, (v) a
material violation by the Employee of the requirements of the Sarbanes-Oxley Act
of 2002 or other federal or state securities law, rule or regulation, or (vi)
the repeated use of alcohol by the Employee that materially interferes with his
or her duties, the use of illegal drugs by the Employee, or a violation by the
Employee of the drug and/or alcohol policies of the Company or any of its
subsidiaries. No act or omission on the Employee’s part shall be considered
“willful” unless it is done or omitted in bad faith or without the Employee’s
reasonable belief that the action or omission was in the best interests of the
Company or any of its subsidiaries.
(b) “Change in Control” means if at any time any of the following events shall
have occurred with respect to the Company:
(i) The acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 as
amended (a “Person”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934 as amended) of voting
securities of the Company where such acquisition causes any such Person to own
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this definition, any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B) and (C) of subparagraph (iii)
below shall not be deemed to result in a Change in Control;
(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than fifty percent (50%) of the assets of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding


4

--------------------------------------------------------------------------------





Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(c) “Disabled” means the Employee’s inability to engage in any substantial
gainful activity because of a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the Employee’s receipt of
income replacement benefits for a period of not less than three months under an
accident or health plan sponsored by the Company. The Employee may be deemed to
have incurred a Disability if he or she is determined to be totally disabled by
the Social Security Administration, or disabled in accordance with a disability
insurance program of the Company.
(d) “Good Reason” for termination by the Employee of his or her employment means
the occurrence, without the Employee’s express written consent, of any one of
the following: (i) a failure by the Company to maintain Employee’s total
compensation opportunity (i.e., base salary, short‑term incentive, and long‑term
incentive) in the aggregate , or (ii) a transfer of Employee’s principal place
of employment to a location more than thirty five (35) miles away from his/her
principal place of employment. To constitute a termination for Good Reason, the
Employee must provide notice to the Company or subsidiary of Holdings, as
applicable, of the existence of the condition described in this subsection
within ninety (90) days of the initial existence of the condition, and the
Company or subsidiary of Holdings, as applicable, must not remedy the condition
within thirty (30) days of receipt of such notice.
13. Miscellaneous.
(a) The Company shall not be required to treat as owner of the Cash Award and
any associated benefits hereunder, any transferee to whom such Cash Award or
benefits shall have been transferred in violation of any of the provisions of
this Grant Agreement.
(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Grant
Agreement.
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his or her
address then on file with the Company.
(d) This Grant Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes in its entirety all prior
undertakings and agreements of


5

--------------------------------------------------------------------------------





the Company and the Employee with respect to the subject matter hereof. This
Grant Agreement is governed by the laws of the state of Arkansas.
(e) The provisions of this Grant Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(f) The Company reserves the right to impose other requirements on the Cash
Award to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Cash Award, and
to require the Employee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
(g) The Company has sole authority to interpret this Grant Agreement.
Determinations, interpretations, or other actions made or taken by the Company
shall be final, binding and conclusive for all purposes and upon all parties.
(h) The Employee agrees to comply with all applicable exchange control rules
and/or tax reporting requirements.
(i) Without limiting Section 4, the provisions of this Grant Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of the Employee, and the successors and
assigns of the Company.
IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be executed
on its behalf by its duly authorized officer and the Employee has also executed
this Grant Agreement, as of the Grant Date.
WINDSTREAM SERVICES, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 

The Employee hereby accepts this Grant Agreement on the terms and conditions set
forth herein.
EMPLOYEE
 
 

    








6